1
2
3
4
5
6
                          UNITED STATES DISTRICT COURT
7
                        CENTRAL DISTRICT OF CALIFORNIA
8
9    TAMMI DURNELL (SMITH                     )   Case No.: 2:17-cv-08195-DFM
     )WILLIAMS,                               )
10                                            )   {PROPOSED} ORDER AWARDING
                  Plaintiff,                  )   EQUAL ACCESS TO JUSTICE ACT
11                                            )   ATTORNEY FEES AND EXPENSES
           vs.                                )   PURSUANT TO 28 U.S.C. § 2412(d)
12                                            )   AND COSTS PURSUANT TO 28
     NANCY A. BERRYHILL, Acting               )   U.S.C. § 1920
13   Commissioner of Social Security,         )
                                              )
14                Defendant                   )
                                              )
15
16         Based upon the parties’ Stipulation for the Award and Payment of Equal
17   Access to Justice Act Fees, Costs, and Expenses:
18         IT IS ORDERED that fees and expenses in the amount of $3,500.00 as
19   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
20   awarded subject to the terms of the Stipulation.
21   DATE: June 17, 2019
22                             ___________________________________
                               THE HONORABLE DOUGLAS F. MCCORMICK
23                             UNITED STATES MAGISTRATE JUDGE
24
25
26

                                             -1-
1    Respectfully submitted,
2    LAW OFFICES OF LAWRENCE D. ROHLFING
3          /s/ Steven G. Rosales
     _________________________
4    Steven G. Rosales
     Attorney for plaintiff Tammi Durnell (Smith )Williams
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                           -2-
